Citation Nr: 0315068	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  94-27 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an increased initial rating for a lateral 
collateral ligament sprain, left knee, currently evaluated 
as 10 percent disabling.

Entitlement to an increased initial evaluation for a right 
ankle disability, initially evaluated at a noncompensable 
evaluation, effective from September 22, 1993, and a 10 
percent evaluation, effective from November 20, 1996.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 to November 
1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1994 and later RO rating decisions that granted 
service connection for the residuals of a left knee sprain, 
and assigned a 10 percent evaluation, effective from 
September 22, 1993, and granted service connection for the 
residuals of right ankle fracture and assigned a 
noncompensable evaluation, effective from September 22, 1993, 
and a 10 percent rating, effective from November 20, 1996. 

A Board decision dated September 23, 1999, remanded these 
claims for further development.  That development having been 
completed, these claims now return before the Board.

The Board also notes that, in April 2003, the veteran was 
issued a Statement of the Case regarding his appeal of his 
denial of service connection for a right knee disability.  As 
the record does not yet show that the veteran has filed a 
substantive appeal with regard to this issue, it is not at 
this time before the Bord.

The issue relating to a higher rating for the veteran's right 
ankle disability will be addressed in the remand that follows 
this decision.


FINDINGS OF FACT

1.  Effective September 22, 1993, the veteran's left knee 
disability has been manifested by no more than slight 
recurrent subluxation or recurrent instability.

2.  Effective September 22, 1993, the veteran's left knee 
disability has been manifested by slight limitation of 
motion, with degenerative arthritis established by X-ray 
findings.  


CONCLUSIONS OF LAW

1.  Effective September 22, 1993, the criteria for an 
evaluation in excess of 10 percent, under diagnostic code 
5257, for the veteran's left knee disability, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2002).

2.  Effective September 22, 1993, the criteria for a separate 
10 percent evaluation under diagnostic code 5003, for 
degenerative arthritis established by X-ray findings have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran was provided with a copy 
of the appealed February 1994 rating action (issued in March 
1994), and was issued a Statement of the Case dated June 
1994, and Supplemental Statements of the Case dated February 
1997, May 1999, and January 2002, as well as a Board remand 
dated September 1999.  These documents provided notification 
of the information and medical evidence necessary to 
substantiate this claim.  The RO sent the veteran a letter in 
August 2001, explaining the veteran's rights under the VCAA.  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded several examinations during the course of 
this claim.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, as the veteran has been 
notified as to which party will get which evidence, as all 
the evidence has been obtained, the Board can proceed.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran's service medical records show that he was 
involved in a motorcycle accident in October 1985, sustaining 
a fracture of the right medial malleolus and a severe varus 
stress injury to the lateral ligament complex of his left 
knee, causing left knee instability.  The veteran received 
treatment in service for both these disabilities, including 
surgery and physical therapy.  The veteran was discharged 
from the service primarily due to his left knee instability.

Associated with the claims folder is an undated statement 
from the Princeton Orthopedic Group.  The statement appears 
to be a compilation of treatment of the veteran from the 
October 1985 injury to November 1991.  An October 1985 
notation indicated that the veteran reported instability 
around the lateral aspect of his left knee, and a good deal 
of pain around the lateral compartment of the knee joint as 
well as instability with certain motions.  He denied any real 
swelling or buckling of the knee joint.  In November 1987 it 
was reported that the veteran had previously worn a Lenox 
knee brace for 6 months, and had undergone an arthroscopy of 
the left knee at a naval hospital, and that his knee had been 
doing quite well since that time.  An August 1991 outpatient 
treatment report noted that the veteran indicated that his 
knees were generally doing well, with only occasional slight 
discomfort.

The veteran underwent a VA examination in October 1993.  The 
veteran reported a grating sensation in both knees, more on 
the left than the right.  He also had occasional buckling of 
the left knee, and a sense of locking on occasion.  There was 
no swelling of the left knee.  Regarding the left knee, range 
of motion was 0 degrees of full extension to 130 degrees of 
full flexion.  There was approximately 4.0 mm of laxity with 
the testing of the lateral collateral ligament, and a 
positive Lachmann's sign with approximately 4.0 mm of 
anterior drawer, with examination.  There was no sag sign, 
and no medial collateral ligament instability.  There was no 
pain on palpation of the medial or lateral joint line.  There 
was no McMurray's sign.  There was a slight rotary 
instability in the left knee.  There was no quadriceps or 
patellar tendinitis.  With comparison of the patella against 
the femoral condyle, significant crepitus was noted in the 
left knee.  The veteran also experienced discomfort on 
palpation of the undersurface of the patella, on the medial 
and lateral compartments of the left knee, greater on the 
medial side than on the lateral side.  The diagnosis was 
lateral collateral ligament sprain of the left knee with some 
residual laxity of the lateral collateral ligament, and 
evidence of an anterior cruciate ligament stretch.

During a November 1996 VA examination, the veteran reported 
that he had constant soreness of the left knee when going 
downstairs, and that he did not feel that the knee was 
stable.  Upon examination of the left knee, there was 
symmetry between the knee as far as the bony structures as 
well as the quadriceps development.  There was no effusion.  
On ligamentous testing there was lateral as well as AP 
laxity, especially when compared to the right side.  The end 
points were good, so there was not total disruption of the 
ligaments.  Joint line tenderness was not elicited.  There 
was positive discomfort on subluxing the patella medially and 
palpating the undersurface of the medial facet, of 6 out of 
10.  There was grinding on the left when the veteran did a 
full squat.  On range of motion testing, the left knee had 30 
degrees of full extension, and 125 degrees of full flexion.  
Crepitus was present.  The diagnosis was remote injury to the 
left knee, now revealing some laxity in the lateral direction 
as well as the AP direction, and some element of the 
patellofemoral syndrome.

The veteran underwent VA examination in September 1998.  The 
report of that examination indicates that there was no 
swelling, increased heat, or erythema of the left knee.  On 
the left knee a small well-healed surgical scar was noted on 
the medial aspect.  A full painless range of motion of the 
knee was noted.  A passive Lachmann's test was noted.  Medial 
joint line tenderness was present.  Patellar grind test was 
positive.  Drawer sign was negative.  There was no medial 
lateral instability or AP instability.  Quadriceps and 
hamstring strength was 5/5.  X-rays taken of the left knee 
showed mild medial osteoarthritis.  The diagnosis was 
internal derangement of the left knee, most likely related to 
an injury sustained in service.

During a November 1999 VA medical examination, the veteran 
reported that his left knee was more of an irritant, while 
his right ankle bothered him much more.  His left knee was 
wobbly, but that it did not bother him very much.  He 
reported crepitus in getting out of a chair, in his left 
knee.  Upon examination, the left knee was cool without 
tenderness, warmth, or effusion.  There was slightly more 
crepitus on the left than on the right.  There was no joint 
line tenderness.  It was stable times four, but with slightly 
more lateral laxity than seen on the right.  Flexion was to 
135 degrees, and extension was to 0 degrees.  The examiner 
indicated that he did find that the veteran had slight 
lateral instability of the left knee, but that this was about 
the same as found on the right.  X-rays showed mild 
degenerative joint disease of the left knee.  

During a November 2002 VA examination, the veteran complained 
of pain in the left knee when walking.  He reported a popping 
sound in the left knee.  He experienced flare-ups when 
walking or standing for a long time.  He had no pain with 
left knee movements.  There was 10-degree varus laxity of the 
left knee.  The knee was found to have both active and 
passive full range of motion of 140 degrees of flexion and 0 
degrees of extension.  Lachmann's and McMurray tests were 
negative.  There was 10-degree lateral laxity in the knee.  
The diagnosis was left knee, left lateral collateral ligament 
insufficiency, and 10-degree varus laxity, status post 
arthroscopic surgery.  The examiner noted that, during flare-
ups, the veteran had some additional functional loss due to 
additional pain.  He did not specify the amount of functional 
loss that could be attributed to the left knee as opposed to 
the other orthopedic disorders affecting the veteran.  In the 
left knee there was tenderness in the retropatellar area, and 
on passive range of motion, pressure on the patellar area on 
the medial aspect of the left knee.  There was mild 
crepitation and varus laxity observed in the left knee on 
lateral stress.  X-ray of the knee in November 2002 showed no 
abnormalities.  The examiner indicated that the veteran's 
previous examinations had been reviewed, and agreed that the 
veteran had a full range of motion of the left knee.

The Law

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's left knee is 
not adequate.  Under the laws administered by the VA, 
disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

The veteran's left knee is currently rated as 10 percent 
disabling under 38 C.F.R. 4.71a, Diagnostic Code 5257 (2002), 
for instability.  Under that code, a 10 percent evaluation 
contemplates a slight level of recurrent subluxation or 
lateral instability.  A 20 percent evaluation under that code 
contemplates a moderate level of recurrent subluxation or 
lateral instability.  A 30 percent evaluation requires a 
severe level of disability.  38 C.F.R. 4.71a, Diagnostic Code 
5257 (2002).

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, for degenerative arthritis.  Under this 
diagnostic code, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
groups of minor joints affected by limitation of motion, to 
be combined not added, under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  In 
accordance with applicable regulation, the knee is considered 
to be a major joint.  38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59

Further, the VA General Counsel issued a precedent opinion, 
dated July 1, 1997, concerning the multiple rating for knee 
disability.  In that precedent opinion, the VA General 
Counsel held that a separate rating under diagnostic code 
5003 for arthritis may be assigned for a knee disorder 
already rated under diagnostic code 5257 for instability (and 
vise versa), where additional disability is shown by the 
evidence of record.  62 Fed. Reg. 63604, VAOPGCPREC 23-97, 
slip op. at 2-3 (1997) (concluding that the evaluation of 
knee dysfunction under both diagnostic codes 5257 and 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Estaban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In determining whether additional disability is 
shown, for the purpose of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those diagnostic codes.  Otherwise, "there 
is no additional disability for which a rating may be 
assigned."  VAOPGCPREC 23-97, slip op. at 3; see also 63 
Fed. Reg. 56704, VAOPGCPREC 9-98 (1998).  The Board is bound 
by this regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under diagnostic codes 5003 and 
5257.  38 U.S.C.A. § 7104(c) (West 2002).

The veteran's knee could also be rated under the applicable 
codes governing limitation of motion.  Under Diagnostic Code 
5260, limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when the limitation is to 30 degrees, and a 10 
percent evaluation when the limitation is to 45 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when the limitation is to 15 
degrees, and a 10 percent when the limitation is to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2002).  Normal extension and flexion of a knee are to 0 and 
140 degrees, respectively.  38 C.F.R. § 4.71a, Plate II.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the knee.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's left knee disability is currently properly 
rated as 10 percent disabling, under diagnostic code 5257, 
for other impairment of the knee.  In this regard, as to any 
findings of recurrent subluxation or lateral instability, the 
Board notes the findings in an October 1993 VA examination, 
which found slight rotary instability and 4.0 mm of laxity in 
the lateral collateral ligament; a November 1996 VA 
examination which found lateral as well as AP laxity; a 
November 1999 VA examination which found slight lateral 
instability of the left knee; and a November 2002 VA 
examination which found 10-degree varus laxity in the left 
knee.  The Board also notes the veteran's report in a 
November 1999 VA examination, in which the veteran indicated 
that his left knee was more of an irritant, while his right 
ankle bothered him much more.  The Board is of the opinion 
that these levels of instability, currently considered slight 
in degree, do not warrant a higher rating.  There is no basis 
to conclude that there is moderate instability of the knee, 
such that a higher rating would be warranted and any time 
from the date of the original award.  

However, the Board does find that, effective September 16, 
1998, the veteran would be additionally properly rated as 10 
percent disabled under diagnostic code 5003, for degenerative 
arthritis established by X-ray findings.  The Board notes 
that X-rays from September 1998 noted mild osteoarthritis.  
In this regard, the Board notes again that diagnostic code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion, unless the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, in which case a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion.  Considering all the 
evidence of record, including findings of normal ranges of 
motion in November 1999, and November 2002 VA examinations, 
the Board finds that the veteran normally does not have any 
limitation of motion in his left knee.  However, in 1998, 
patella grind test was positive, and in 1999, VA examination 
noted the presence of crepitus.  Considering the report of a 
VA examination in November 2002 which indicates that, during 
flare-ups, the veteran had some additional functional loss 
due to additional pain, considering DeLuca and the applicable 
regulations, and resolving all doubt in favor of the veteran, 
the Board will find that the veteran has a slight, but not 
compensable, level of limitation of motion due to his left 
knee disability.  Since the veteran has a noncompensable 
level of limitation of motion, and does have degenerative 
arthritis established by X-ray findings, particularly X-ray 
findings from September 1998 and November 1999, diagnostic 
code 5003, and VAOPGCPREC 23-97, as noted above, provide that 
the veteran is entitled to an additional separate 10 percent 
rating for his left knee, for his degenerative arthritis, 
effective September 16, 1998.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
current ratings have now been in effect since the effective 
date of service connection for his left knee, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.


ORDER

Entitlement to a increased initial rating for a left knee 
disability, currently evaluated as 10 percent disabling, 
under diagnostic code 5257, is denied.

Entitlement to an additional 10 percent rating under 
Diagnostic Code 5003, for degenerative arthritis, is 
granted.


REMAND

The Board notes that, in a report of VA examination dated 
November 2002, the examiner indicated that the veteran had 
undergone surgery in 2000 for his right ankle, by a private 
podiatrist.  After a thorough review of the records, the 
Board has been unable to find records from this private 
podiatrist.  The Board finds it crucial that records of 
recent surgery on the veteran's right ankle be obtained and 
associated with the veteran's claim file, as they are 
directly relevant to the veteran's present level of 
disability in his right ankle.

The Board regrets the additional delay a remand in this case 
would cause; however, it is essential to remand this case for 
further development, to ensure that the veteran receives all 
possible consideration under the law.

As such, this case is REMANDED for the following development:

1.  Request that the veteran provide the 
names and addresses for any health care 
providers, VA or private that have 
treated him for his right ankle 
disability since service, to specifically 
include his podiatrist, Dr. Smith, who 
performed arthroscopic surgery on him 
some time in 2000.  After obtaining the 
necessary releases, get all additional 
records identified.  

2.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).

3.  The RO should then readjudicate the 
issue on the merits.  In the event the 
benefit sought is not granted, the 
appellant should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



